CHARLES J. SCHUCK, Judge.
Claimant filed his claim in the sum of $40.80 for damages alleged to have been caused to his truck by being struck by state road commission truck No. 730-76.
The accident occurred on state route No. 5, in Trubota, Gilmer county, West Virginia, on July 19, 1944.
From the record as submitted for our consideration it appears that the state road truck, preceding or ahead of claimant’s truck, stopped suddenly without any warning whatever to claimant,, or without any hand signal being used by the operator of the state road truck, causing a collision between the two trucks and bringing about the damages in question.
Claimant originally presented a claim for $75.00, but has agreed to accept the amount of $40.80 in full settlement of all damages occasioned by the accident referred to.
Payment of the claim is recommended by the state road commission and approved by the attorney general’s office through the assistant attorney general, and we, therefore, recommend an award of forty dollars and eighty cents ($40.80) to claimant in full settlement of all damages occasioned by the said collision.